DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second curved portions being connected at the top and bottom of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a contiguous wall forming the first and second curved portions, the arm, the interior suction chamber, the first and second port and the evacuation connection port”, however it is unclear how the first and second port and the evacuation connection port are formed by the contiguous wall since ports are openings, not sections of walls. For the purpose of examination, the claim is interpreted as the first and second port and evacuation connection port are formed in a contiguous wall which forms the first and second curved portions, the arm, and the interior suction chamber. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2021/0369427).
Regarding claim 1, Zhang discloses a lip retractor (see figures 1-5) comprising: 
a first curved portion (left arc-shaped lip holder 2) having a recess (between the upper wing 21 and lower wing 22) running along an outer surface (see figures 2 and 3);
 a second curved portion (right arc-shaped lip holder 2) having a recess (between the upper wing 21 and lower wing 22) running along an outer surface (see figures 2 and 3),
 the second curved portion opposing the first curved portion (see figures 2-3 and par 3 discloses the holders 2 being located on the left and right side, thus opposing);
 an arm (negative pressure catheter 1) connecting the first curved portion to the second curved portion (see figures 1-5, and par 19 which discloses the catheter 1 joins the left and right lip holders 2); 
an interior suction chamber (thin walled tube 23) configured at least partially through the first and second curved portions (2) and the arm (1, see figure 4); and 
a first port (holes or slot 231) on an inner surface of the first curved portion (2, see par 19 and figure 4 discloses the positioning of holes or slots 231 evenly distributed along the wall of the walled tube 23), a second port (holes or slots 231) on an inner surface of the second curved portion (2, see par 19 and figure 4 discloses the positioning of holes or slots 231 evenly distributed along the wall of the walled tube 23), and an evacuation connection port (open end of catheter 1) connected to the arm (see figures 2-3, which show the lower open end of the catheter 1 being connected to the lower open end), wherein the first port (231), the second port (231) and the evacuation connection port (open end of 1) are in fluid communication with the interior suction chamber (see figure 4, where the partitions 12 placed within the catheter 1 create a pathway for fluid communication between holes 231,  the catheter 1 and the thin walled tube 23  23)).
Regarding claim 2, Zhang discloses the first curved portion and the second curved portion (2) are substantially C-shaped (see figures 1-5).
Regarding claim 3, Zhang discloses the first curved portion and the second curved portion (2) have a substantially U-shaped cross-sectional profile (defined by walls 22 and 21, see figure 3).
Regarding claim 4, Zhang discloses a contiguous wall forming the first and second curved portions (2), the arm (1), the interior suction chamber (23), the first and second port (231) and the evacuation connection port (end of 1, see figures 1-4, where the first and second port 231 and evacuation connection port, interior  of 3 are formed in a contiguous wall which forms the first and second curved portions 2, the arm 1, and the interior suction chamber 23 ).
Regarding claim 5, Zhang discloses the first port (231) is part of a first plurality of ports (see figure 2) and the second port (231) is part of a second plurality of ports (see figure 2).
Regarding claim 6, Zhang discloses the first and second plurality of ports (231) each include three ports (see figure 2, where under broadest reasonable interpretation the plurality of ports has three ports in addition to other ones seen in the figure).
Regarding claim 7, Zhang discloses at least one port is located at a top tip of at least one of the first and second curved portion (see figure 1, where a port 231 is at the very tip of the curved portion 2).
Regarding claim 8, Zhang discloses at least one port is located at a bottom tip of at least one of the first and second curved portion (see figure 1, where a port 231 is located at the bottom of the curved portion 2).
Regarding claim 9, Zhang discloses the first and second curved portions are connected at the top and separated at the bottom (see figure 1, where the end connected to the catheter 1 is considered the top and the bottom is the other end which are not connected).
Regarding claim 10, Zhang discloses the first and second curved portions are connected at the bottom and separated at the top (see figure 1, where the end connected to the catheter 1 is considered the bottom and the top is the other end which are not connected).
Regarding claim 12, Zhang discloses the arm (1) comprises an opening (round hole 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al as applied to claim 1 above, and further in view O’Neill (US 2004/0005529).
Regarding claim 11, Zhang discloses the claimed invention as set forth above in claim 1, but failed to disclose the first and second curved portions are connected at the top and bottom.
However, O’Neill teaches a first and second curved portion (pair of inner flanges 20) are connected at the top and bottom (see figure 4, where the two loops handles) for the purpose of handling and guiding the device 110 into a patient’s mouth (par 30).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang to have the first and second curved portion be connected at the top and bottom as taught by O’Neill for the purpose of handling and guiding the lip retractor into a patient’s mouth.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al as applied to claim 12 above, and further in view of Voges et al (US 4,405,163).
Regarding claim 13, Zhang discloses the lip retractor system (see figure 1), comprising the lip retractor of claim 12 as set forth above and further discloses a high volume evacuator tube (join tube 3 which discloses in par 19, that the joint tube connects to a negative pressure generator as seen in figure 1), but fails to disclose a retention bolt and the high volume evacuator tube comprising a frame clip having an frame clip opening configured to mate with the retention bolt.
Voges teaches an evacuator tube (tube 2) comprises a frame clip (coupling 60) having a frame clip opening (holes in finger 114 or opening 32) configured to mate with a retention bolt (pin 35, see figure 9 and discussed in col 6, lines 15-20 or finger 113, see figure 7) for the purpose of providing an adjustable lock between tube ends (col 6, lines 20-23). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang to have the high-volume evacuator tube comprising a frame clip having a frame clip opening configured to mate with a retention bolt as taught by Voges for the purpose of providing an adjustable lock between the arm and the high-volume evacuator tube. 
Regarding claim 14, Zhang/Voges discloses the claimed invention as set forth above in claim 1. Voges further discloses the retention bolt (finger 113) has a first threaded portion (teeth or tang 33) configured to interface with a second threaded portion in the frame clip opening (col 6, lines 15-20 and see figure7).
Regarding claim 15, Zhang further discloses a high-volume evacuator port (portion of joint tube 3 connected to a negative pressure generator) connected to and in fluid communication with the evacuator tube (see par 19 which discloses a connection between the pressure generator and the catheter meaning they are in fluid communication).
Regarding claim 16, Zhang further discloses the high-volume evacuator port (portion of the joint tube connected to a negative pressure generator) is configured to close or plug when not in use (where the limitation is interpreted as intended use of the claimed invention, as the joint tube when not in use would be able to be closed or shut).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al in view of Voges et al as applied to claim 13 above, and further in view of Johnson (US 2021/0369429).
Regarding claim 18, Zhang/Voges disclose the claimed invention as set forth above in claim 13, but fails to disclose a flow control valve configured to control flow between the high-volume evacuator port and the evacuation connection port.
However, Johnson teaches a flow control valve (HVE valve 403) configured to control flow or air (par 35 discloses the greater suction velocity is controlled by the valve) for the purpose of optimizing suction pressure (par 35). 
Therefore, it would be obvious to one of ordinary skill in the art, to modify Zhang/Voges to include a flow control valve configured to control flow specifically between the high-volume evacuator port and the evacuation connection port as taught by Johnson for the purpose of optimizing suction pressure (par 35).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al in view of Voges et al  as applied to claim 13 above, and further in view of Gelarie (US 3,455,024).
Regarding claim 17, Zhang/Voges disclose the claimed invention as set forth above in claim 13, but fails to disclose a flexible tube configured to attach to and complete fluid communication between the high-volume evacuator port and the evacuation connection port.
Gelarie teaches a flexible tube (24) configured to attach to and complete fluid communication between a high-volume evacuator port (inlet passage 20) and an evacuation connection port (inlet passage 22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zhang/Voges to have a flexible tube configured to attach to and complete fluid communication between the high-volume evacuator port and the evacuation connection port as disclosed by Gelarie for the purpose of enabling movement of the lip retractor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772